[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant has filed a Motion for Summary Judgment claiming that the plaintiff failed to bring her action within the CT Page 9193 applicable statute of limitations. Connecticut General Statutes § 52-584.
A review of the documents filed show that the plaintiff was concerned about her appearance in connection with the proposed surgery. She questioned the defendant how the surgery would affect her appearance pre surgery and post surgery.
At one point plaintiff was informed by the defendant as follows:. . . "we like to wait between six months and a year before we make a final assessment as to the cosmetic features of surgery."
The plaintiff had concerns about the cosmetic results of the surgery. When did the plaintiff's concerns about the cosmetic results turn into her discovery of the alleged injury? This is a question of fact that cannot be determined by the documents supplied.
The documents submitted demonstrate that there is a genuine issue of material fact to be determined by the trier of fact.
Accordingly, the Motion for Summary Judgment is denied.
Stengel, J.